Petitions for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 19, 2004








 
Petitions for Writ of Mandamus Dismissed and
Memorandum Opinion filed August 19, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00744-CV
NO. 14-04-00747-CV
____________
 
IN RE NORMAN CARRIO, SR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 10, 2004, relator filed two
petitions for writ of mandamus in this court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petitions, relator seeks to compel
Harris County, the Harris County District Attorney=s Office, the City of Houston, and
the Houston Police Department to release copies of documents related to his
criminal convictions for attempted murder and murder arising from a 1982
shooting.  This court lacks jurisdiction
to grant relator=s requested relief.




With the exception of certain limited situations not present
here in which a writ is necessary to protect our jurisdiction, this court=s power to issue writs of mandamus is
limited to district and county court judges. 
See Tex. Gov=t. Code Ann. ' 22.221(b) (Vernon 2004).  Original proceedings filed in appellate
courts are distinguished from those filed in trial courts seeking to compel
public officials to perform ministerial acts. 
See Anderson v. City of Seven Points, 806 S.W.2d 791, 792
n.1 (Tex. 1991).  For example, the
district court is vested with original mandamus jurisdiction over county
officials.  See Vondy v. Commissioners
Court, 620 S.W.2d 104, 109 (Tex.1981).
We
dismiss relator=s petitions for writ of mandamus for want of jurisdiction. 
 
PER CURIAM
 
Petitions
Dismissed and Memorandum Opinion filed August 19, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.